EXHIBIT 10.2
RESTRICTED STOCK AWARD AGREEMENT
 
April 12, 2013 Performance-Based Award
 
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made effective and
entered into as of April 12, 2013, by and between PIER 1 IMPORTS, INC., a
Delaware corporation (the “Company”), and ______________________ (the
“Grantee”).
 
WHEREAS, pursuant to the provisions of the Pier 1 Imports, Inc. 2006 Stock
Incentive Plan, as restated and amended (the “Plan”), the Committee that
administers the Plan has the authority to grant Awards under the Plan to
employees of the Company and its Affiliates; and
 
WHEREAS, the Committee has determined that the Grantee be granted a Restricted
Stock Award under the Plan for the number of shares and upon the terms set forth
below;
 
NOW, THEREFORE, the Company and the Grantee hereby agree as follows:
 
1.           Grant of Award.  The Grantee is hereby granted a Restricted Stock
Award under the Plan (this “Award”), subject to the terms and conditions
hereinafter set forth, with respect to
__________________________________________________(__________) restricted shares
of Common Stock (the “Performance-Based Shares”).  The Performance-Based Shares
shall be represented by a stock certificate registered in the Grantee’s name, or
by uncertificated shares designated for the Grantee in book-entry form on the
records of the Company’s transfer agent subject to the restrictions set forth in
this Agreement.  Any stock certificate issued shall bear the following or a
similar legend:
 
“The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Pier 1 Imports, Inc. 2006 Stock
Incentive Plan, as restated and amended, and the Restricted Stock Award
Agreement entered into between the registered owner and Pier 1 Imports, Inc.  A
copy of such plan and agreement is on file in the offices of Pier 1 Imports,
Inc., 100 Pier 1 Place, Fort Worth, Texas 76102.”
 
Any Common Stock certificates or book-entry uncertificated shares evidencing
such shares shall be held in custody by the Company or, if specified by the
Committee, with a third party custodian or trustee, until the restrictions
thereon shall have lapsed, and, as a condition of this Award, the Grantee shall
deliver a stock power, duly endorsed in blank, relating to any certificated
restricted shares of Common Stock covered by this Award.
 
2.           Transfer Restrictions.  Except as expressly provided herein, this
Award and the Performance-Based Shares are non-transferable otherwise than by
will or by the laws of descent and distribution, and may not otherwise be
assigned, pledged or hypothecated or otherwise disposed of and shall not be
subject to execution, attachment or similar process.  Upon any attempt to effect
any such disposition, or upon the levy of any such process, this Award shall
immediately become null and void and the Performance-Based Shares shall be
forfeited.
 
 
-1-

--------------------------------------------------------------------------------

 
 
3.           Restrictions.  The restrictions on
____________________________(__________) shares of the Performance-Based Shares
shall lapse and such shares shall vest provided that (x) the Company satisfies
the EBITDA (as hereinafter defined) target for the fiscal year of the Company
ending March 1, 2014, and (y) the Grantee is employed by the Company or an
Affiliate on the date of filing of the Company’s Annual Report on Form 10-K with
the Securities  and Exchange Commission (the “SEC”) for the fiscal year ending
March 1, 2014.
 
The restrictions on __________________________________(_________) shares of the
Performance-Based Shares shall lapse and such shares shall vest provided that
(x) the Company satisfies the EBITDA target for the fiscal year of the Company
ending February 28, 2015, and (y) the Grantee is employed by the Company or an
Affiliate on the date of filing of the Company’s Annual Report on Form 10-K with
the SEC for the fiscal year ending February 28, 2015.
 
The restrictions on ___________________________________(________) shares of the
Performance-Based Shares shall lapse and such shares shall vest provided that
(x) the Company satisfies the EBITDA target for the fiscal year of the Company
ending February 27, 2016, and (y) the Grantee is employed by the Company or an
Affiliate on the date of filing of the Company’s Annual Report on Form 10-K with
the SEC for the fiscal year ending February 27, 2016.
 
An EBITDA target for a fiscal year is the target established by the Board or the
Committee prior to or within the first quarter of each applicable fiscal year
(the “Performance Measure”).  “EBITDA” shall mean the Company's adjusted
consolidated operating cash earnings before interest, taxes, depreciation and
amortization from all domestic and international operations, but not including
discontinued operations, unusual or non-recurring charges nor recurring non-cash
items.
 
With respect to the number of Performance-Based Shares that vest based on
satisfying an EBITDA target for a given Company fiscal year as set forth above,
vesting shall occur pursuant to the following schedule:
 
100% of the EBITDA target – 100% of the shares;
 
96% of the EBITDA target – 90% of the shares;
 
92% of the EBITDA target – 80% of the shares;
 
88% of the EBITDA target – 70% of the shares;
 
84% of the EBITDA target – 60% of the shares; and
 
80% of the EBITDA target – 50% of the shares.
 
Additionally, vesting of shares between the fixed percentage points of the
EBITDA target for a given Company fiscal year shall be interpolated.  For
example, if 94% of the EBITDA target is achieved, then 85% of the shares would
vest.  Any fractional shares created by such vesting will be rounded down to the
nearest whole share.
 
 
-2-

--------------------------------------------------------------------------------

 
 
If the Company’s aggregate consolidated EBITDA for any two consecutive fiscal
years occurring during the three-fiscal year period beginning March 3, 2013,
applicable to the grant of the Performance-Based Shares equals or exceeds the
sum of the EBITDA targets for those two fiscal years, then any portion of any
Performance-Based Shares that did not vest in the first fiscal year shall vest
at the time the Performance-Based Shares vest for the second fiscal
year.  Further, if the Company’s aggregate consolidated EBITDA for the
three-fiscal year period beginning March 3, 2013, applicable to the grant of the
Performance-Based Shares equals or exceeds the sum of the EBITDA targets for
those three fiscal years, then all of the shares subject to that grant that did
not vest shall vest at the time the Performance-Based Shares vest for the third
fiscal year.
 
The determination by the Company with respect to the achieving of the EBITDA
targets for vesting of the Performance-Based Shares shall occur upon the filing
of the Company's Annual Report on Form 10-K with the SEC for each respective
Company fiscal year.
 
Upon termination of employment of the Grantee with the Company or any Affiliate
of the Company (or the successor of any such company) for any reason, the
Grantee shall forfeit all rights in the Performance-Based Shares to the extent
not vested, and the ownership of such shares shall immediately vest in the
Company.  For purposes of this Award, no termination of Grantee’s employment
shall occur as a result of the transfer of Grantee between the Company and any
Affiliate or as a result of the transfer of the Grantee between two
Affiliates.  The cessation of a relationship between the Company and an
Affiliate with which the Grantee is employed whereby such company is no longer
an Affiliate shall constitute a termination of employment of the Grantee.


4.           Voting and Dividend Rights.  With respect to the Performance-Based
Shares for which the restrictions have not lapsed, the Grantee shall have the
right to vote such shares, but shall not receive any cash dividends paid with
respect to such shares.  Any dividend or distribution payable with respect to
the Performance-Based Shares that shall be paid in shares of Common Stock shall
be subject to the same restrictions provided for herein. Any other form of
dividend or distribution payable on shares of the Performance-Based Shares, and
any consideration receivable for or in conversion of or exchange for the
Performance-Based Shares, unless otherwise determined by the Committee, shall be
subject to the terms and conditions of this Restricted Stock Award Agreement or
with such modifications thereof as the Committee may provide in its absolute
discretion.


5.           Distribution Following End of Restrictions.  Upon attainment of the
Performance Measure and the expiration of the restrictions provided in Section 3
hereof as to the Performance-Based Shares, the Company in its sole discretion
will either cause a certificate evidencing such amount of Common Stock to be
delivered to the Grantee (or in the case of his death after such events cause
such certificate to be delivered to his or her legal representative, beneficiary
or heir) or provide book-entry uncertificated shares designated for the Grantee
(or, in the case of his death after such events, provide book-entry
uncertificated shares designated for Grantee's legal representative, beneficiary
or heir) on the records of the Company's transfer agent free of the legend or
restriction regarding transferability, as the case may be; provided, however,
that the Company shall not be obligated to issue any fractional shares of Common
Stock.  All Performance-Based Shares which do not vest as provided in Section 3
above, shall be forfeited by the Grantee along with all rights thereto, and the
ownership of such shares shall immediately vest in the Company.
 
 
-3-

--------------------------------------------------------------------------------

 
 
6.           Tax Withholding.  The obligation of the Company to deliver any
certificate or book-entry uncertificated shares to the Grantee pursuant to
Section 5 hereof shall be subject to the receipt by the Company from the Grantee
of any minimum withholding taxes required as a result of the grant of the Award
or lapsing of restrictions thereon.  The Grantee may satisfy all or part of such
withholding tax requirement by electing to require the Company to purchase that
number of unrestricted shares of Common Stock designated by the Grantee at a
price equal to the Fair Market Value on the date of lapse of the restrictions
or, if the Common Stock did not trade on such day, on the first preceding day on
which trading occurred.  The Company shall have the right, but not the
obligation, to sell or withhold such number of unrestricted shares of Common
Stock distributable to the Grantee as will provide assets for payment of any tax
so required to be paid by the Company for Grantee unless, prior to such sale or
withholding, Grantee shall have paid to the Company the amount of such tax.  Any
balance of the proceeds of such a sale remaining after the payment of such taxes
shall be paid over to Grantee.  In making any such sale, the Company shall be
deemed to be acting on behalf and for the account of Grantee.


7.           Securities Laws Requirements.  The Company shall not be required to
issue shares pursuant to this Award unless and until (a) such shares have been
duly listed upon each stock exchange on which the Company’s Common Stock is then
listed; and (b) the Company has complied with applicable federal and state
securities laws.  The Committee may require the Grantee to furnish to the
Company, prior to the issuance of any shares of Common Stock in connection with
this Award, an agreement, in such form as the Committee may from time to time
deem appropriate, in which the Grantee represents that the Performance-Based
Shares acquired by Grantee under this Award are being acquired for investment
and not with a view to the sale or distribution thereof.


8.           Incorporation of Plan Provisions.  This Restricted Stock Award
Agreement is made pursuant to the Plan and is subject to all of the terms and
provisions of the Plan as if the same were fully set forth herein, and receipt
of a copy of the Plan is hereby acknowledged.  Capitalized terms not otherwise
defined herein shall have the same meanings set forth for such terms in the
Plan.


9.           Miscellaneous.  This Restricted Stock Award Agreement (a) shall be
binding upon and inure to the benefit of any successor of the Company, (b) shall
be governed by the laws of the State of Delaware, and any applicable laws of the
United States, and (c) may not be amended without the written consent of both
the Company and the Grantee.  No contract or right of employment shall be
implied by this Agreement, nor shall this Agreement interfere with or restrict
in any way the rights of the Grantee’s employer to discharge the Grantee at any
time for any reason whatsoever, with or without cause. The terms and provisions
of this Agreement shall constitute an instruction by the Grantee with respect to
any uncertificated Performance-Based Shares.
 
 
-4-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.
 
COMPANY:
 
GRANTEE:
     
Pier 1 Imports, Inc.
               
By:   ________________________________
  ______________________ 
Alexander W. Smith
    
President and CEO
       
Address:
    ______________________       ______________________      
______________________             Email: ______________________            
SS#: ______________________  

 
-5-